Case 2:20-cv-00078-JRG Document 90-2 Filed 01/13/21 Page 1 of 16 PageID #: 3438




                                EXHIBIT B
Case 2:20-cv-00078-JRG Document 90-2 Filed 01/13/21 Page 2 of 16 PageID #: 3439




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                §
  CELLULAR COMMUNICATIONS                       §
  EQUIPMENT LLC,                                §
                                                §
         Plaintiff,                             § Case No. 6:13-cv-507
                                                §
  v.                                            §
                                                § CONSOLIDATED LEAD CASE
  HTC CORPORATION, ET AL.,                      §
                                                §
         Defendants.                            §
                                                §

                         MEMORANDUM OPINION AND ORDER

        This Memorandum Opinion construes disputed claim terms in United States Patent Nos.

 8,055,820 (“the ’820 Patent”), and 7,218,923 (“the ’8923 Patent”) asserted in this suit by

 Plaintiff Cellular Communications Equipment LLC. On April 9, 2015, the parties presented oral

 arguments on the disputed claim terms at a Markman hearing. For the reasons stated herein, the

 court ADOPTS the constructions set forth below.

                                       BACKGROUND

        Plaintiff alleges that Defendants, a group of mobile device manufacturers and mobile

 network carriers, infringe five of its patents. The patents-in-suit were acquired from Nokia

 Siemens Networks and generally relate to mobile communications. Docket No. 361 at 1. This is

 the second claim construction ruling in this case. The Court previously addressed terms from all

 of the patents-in-suit, including the ’820 and ’8923 Patents, in a first Memorandum Opinion,

 which issued on March 9, 2015. Docket No. 363. This second Memorandum Opinion construes

 three disputed terms that were not construed in the first Memorandum Opinion.
Case 2:20-cv-00078-JRG Document 90-2 Filed 01/13/21 Page 3 of 16 PageID #: 3440




                                        APPLICABLE LAW

          “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention

 to which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303,

 1312 (Fed. Cir. 2005) (quoting Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381

 F.3d 1111, 1115 (Fed. Cir. 2004)). The Court examines a patent’s intrinsic evidence to define

 the patented invention’s scope. Id. at 1313–1314; Bell Atl. Network Servs., Inc. v. Covad

 Commc’ns Group, Inc., 262 F.3d 1258, 1267 (Fed. Cir. 2001). Intrinsic evidence includes the

 claims, the rest of the specification and the prosecution history. Phillips, 415 F.3d at 1312–13;

 Bell Atl. Network Servs., 262 F.3d at 1267. The Court gives claim terms their ordinary and

 customary meaning as understood by one of ordinary skill in the art at the time of the invention.

 Phillips, 415 F.3d at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir.

 2003).

          Claim language guides the Court’s construction of claim terms. Phillips, 415 F.3d at

 1314. “[T]he context in which a term is used in the asserted claim can be highly instructive.” Id.

 Other claims, asserted and unasserted, can provide additional instruction because “terms are

 normally used consistently throughout the patent.” Id. Differences among claims, such as

 additional limitations in dependent claims, can provide further guidance. Id.

          “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id.

 (quoting Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995)). “[T]he

 specification ‘is always highly relevant to the claim construction analysis.          Usually, it is

 dispositive; it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics

 Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am.



                                             Page 2 of 15
Case 2:20-cv-00078-JRG Document 90-2 Filed 01/13/21 Page 4 of 16 PageID #: 3441




 Corp., 299 F.3d 1313, 1325 (Fed. Cir. 2002). In the specification, a patentee may define his own

 terms, give a claim term a different meaning that it would otherwise possess, or disclaim or

 disavow some claim scope. Phillips, 415 F.3d at 1316. Although the Court generally presumes

 terms possess their ordinary meaning, this presumption can be overcome by statements of clear

 disclaimer. See SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337,

 1343–44 (Fed. Cir. 2001). This presumption does not arise when the patentee acts as his own

 lexicographer. See Irdeto Access, Inc. v. EchoStar Satellite Corp., 383 F.3d 1295, 1301 (Fed.

 Cir. 2004).

        The specification may also resolve ambiguous claim terms “where the ordinary and

 accustomed meaning of the words used in the claims lack sufficient clarity to permit the scope of

 the claim to be ascertained from the words alone.” Teleflex, Inc., 299 F.3d at 1325. For

 example, “[a] claim interpretation that excludes a preferred embodiment from the scope of the

 claim ‘is rarely, if ever, correct.’” Globetrotter Software, Inc. v. Elam Computer Group Inc., 362

 F.3d 1367, 1381 (Fed. Cir. 2004) (quoting Vitronics Corp., 90 F.3d at 1583). But, “[a]lthough

 the specification may aid the court in interpreting the meaning of disputed language in the

 claims, particular embodiments and examples appearing in the specification will not generally be

 read into the claims.” Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir.

 1988); see also Phillips, 415 F.3d at 1323.

        Although “less significant than the intrinsic record in determining the legally operative

 meaning of claim language,” the Court may rely on extrinsic evidence to “shed useful light on

 the relevant art.” Phillips, 415 F.3d at 1317 (quotation omitted). Technical dictionaries and

 treatises may help the Court understand the underlying technology and the manner in which one



                                               Page 3 of 15
Case 2:20-cv-00078-JRG Document 90-2 Filed 01/13/21 Page 5 of 16 PageID #: 3442




 skilled in the art might use claim terms, but such sources may also provide overly broad

 definitions or may not be indicative of how terms are used in the patent. Id. at 1318. Similarly,

 expert testimony may aid the Court in determining the particular meaning of a term in the

 pertinent field, but “conclusory, unsupported assertions by experts as to the definition of a claim

 term are not useful.” Id. Generally, extrinsic evidence is “less reliable than the patent and its

 prosecution history in determining how to read claim terms.” Id.

                           DISPUTED TERM IN THE ’820 PATENT

        The ’820 Patent, titled “Apparatus, System, and Method for Designating a Buffer Status

 Reporting Format Based on Detected Pre-Selected Buffer Conditions,” issued on November 8,

 2011 and bears a priority date of November 5, 2007. The Abstract of the ’820 Patent states:

        An apparatus, system and method for increasing buffer status reporting efficiency
        and adapting buffer status reporting according to uplink capacity. User equipment
        is configured a [sic, to] monitor a usage of a plurality of buffers, detect one of a
        plurality of pre-selected conditions corresponding to at least one of the plurality of
        buffers, designate one of a plurality of buffer status reporting formats depending
        on the pre-selected condition detected, communicate a buffer status report to a
        network device in accordance with the buffer status reporting format designated.
        The buffer status reporting format is configured to minimize buffer status
        reporting overhead created by the communicating of the buffer status report.

 A. “usage” (Claims 1, 12, and 24)

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction
 Plain and ordinary meaning; no construction        “an act, way, or manner of using”
 necessary.

        Plaintiff argues that “[t]he specification describes monitoring ‘usage’ in broad terms,

 commensurate with the plain claim language.” Docket No. 361 at 4. Plaintiff also argues that

 Defendants’ proposed construction, which “selectively adopt[s] — and omit[s] — phrases from

 the extrinsic evidence [Defendants] identify,” is “arbitrary and improper.” Id. at 5–6. Plaintiff



                                            Page 4 of 15
Case 2:20-cv-00078-JRG Document 90-2 Filed 01/13/21 Page 6 of 16 PageID #: 3443




 urges that, for instance, “‘monitoring a usage of a plurality of buffers’ may be accomplished by

 looking at the buffers to discern whether (or not) the buffers are used or employed.” Docket No.

 369 at 2.

        Defendants respond that “Plaintiff conflates the different concepts of ‘monitoring the

 buffers’ and ‘monitoring the usage of buffers.’” Docket No. 362 at 4. Defendants submit that

 “the claimed monitoring must be directed to the ‘usage’ of the buffers by other components (e.g.,

 applications) as opposed to monitoring directly the buffers themselves.” Id. at 5–6. Thus,

 Defendants conclude, Plaintiff’s interpretation “will confuse the jury because it improperly

 discards ‘usage’ from the claim limitation.” Id. at 6.

        Claim 1 of the ’820 Patent is representative and recites (emphasis added):

        1. A method, comprising:
                monitoring a usage of a plurality of buffers;
                detecting one of a plurality of pre-selected conditions corresponding to the
        plurality of buffers;
                designating one of a plurality of buffer status reporting formats comprising
        a long buffer status reporting format and a short buffer status reporting format
        depending on the pre-selected condition detected; and
                communicating a buffer status report to a network device in accordance
        with the buffer status reporting format designated, wherein the designating
        designates the long buffer status reporting format when there is sufficient uplink
        bandwidth to communicate using the long buffer status reporting format.

        The specification does not limit the definition of “usage” to a particular meaning different

 from or narrower than the term’s plain meaning.           Defendants do not dispute that certain

 meanings of “usage” found in the dictionary excerpts attached to their briefing include or relate

 to the fact of use. See Docket No. 362-2 at 9 (“the fact of being used”); id. at 24 (“use”). Rather,

 Defendants argue that the patentee intentionally excluded these meanings because “the patentee

 made a conscious decision to forgo claiming ‘monitoring buffers,’ ‘monitoring the use of

                                            Page 5 of 15
Case 2:20-cv-00078-JRG Document 90-2 Filed 01/13/21 Page 7 of 16 PageID #: 3444




 buffers,’ and other possibilities.” Docket No. 362 at 7. Defendants also contend that the

 patentee drew a distinction between “monitoring buffers” and “monitoring a usage of buffers” in

 a portion of the specification that states “[i]n certain embodiments, monitoring 310 buffers may

 include monitoring a usage of one or more communications buffers.” Id. at 4 (emphasis added

 by Defendants) (quoting ’820 Patent at 7:58–60).

        Irrespective of whether or how the patentee intended “monitoring a usage of . . . buffers”

 to be a narrower concept than “monitoring buffers,” the intrinsic evidence suggests that the “fact

 of being used” meaning of “usage” should not be excluded from the meaning of the term. The

 specification discloses “monitor[ing] a usage of the plurality of buffers” so as to allow for the

 detection of conditions, such as whether a buffer contains data:

        In some embodiments, the monitoring unit 210 is configured to monitor a usage
        of the plurality of buffers 220. In certain embodiments, the monitoring unit 210
        and the detecting unit 230 cooperate to enable the detecting unit 230 to detect one
        of a plurality of pre-selected conditions corresponding to the plurality of buffers.
        The pre-selected conditions . . . may include, for example, any data in one or
        more buffers, data in one or more buffers beyond a pre-selected threshold.

 ’820 Patent at 6:1–9 (emphasis added); see also id. at 7:58–63, 8:6–20, 10:7–28. Thus, the

 specification links the monitoring of the usage of buffers to at least the determination of whether

 the buffers contain data or how much data is contained within the buffers. Defendants point to

 nothing in the specification that supports limiting the method by which the usage of a buffer—

 i.e., in certain embodiments, the amount of data in the buffer—is monitored.

        Thus, the specification suggests that the patentee has used the term “usage” in accordance

 with its broad meaning in ordinary common parlance. Because Defendants’ proposal would only

 limit the scope of this broad, generic term, Defendants’ proposed construction is rejected. No



                                            Page 6 of 15
Case 2:20-cv-00078-JRG Document 90-2 Filed 01/13/21 Page 8 of 16 PageID #: 3445




 further construction is necessary. See O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521

 F.3d 1351, 1362 (Fed. Cir. 2008) (“[D]istrict courts are not (and should not be) required to

 construe every limitation present in a patent’s asserted claims.”).

        The Court therefore construes “usage” to have its plain meaning.

                          DISPUTED TERMS IN THE ’8923 PATENT

        The ’8923 Patent, titled “Control of Terminal Applications in a Network Environment,”

 issued on May 15, 2007, and bears a priority date of December 18, 2003. The Abstract of the

 ’8923 Patent states:

        A mechanism and method for controlling the rights and/or behavior of
        applications in a terminal, especially in a mobile terminal, are disclosed. At least
        some of the messages generated by an application residing in the terminal and
        destined for a communication network are diverted to an independent controlling
        entity also residing in the terminal. In the controlling entity, the messages are
        controlled before being transmitted to the network. Depending on the application
        and its behavior in the terminal, the control entity may modify the messages or
        even prevent their sending to the network. The modification may include
        inserting control data, such as a digest, which can be used to authenticate the
        application.

        The ’8923 Patent is the subject of an inter partes review (“IPR”) proceeding instituted

 January 15, 2015. See Docket No. 369, Ex. H, IPR2014-01133, 1/15/2015 Decision.

 A. “a message of the messages” (Claim 24)

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction
 Plain and ordinary meaning; no construction        “one or more, but less than all, of the
 necessary.                                         messages”

        Claim 24 relates in part to a “diverting unit” in a terminal (e.g., mobile device) of a

 communication system that “divert[s] a message of the messages” originating from an

 application in the terminal to a “controlling entity” also in the terminal, rather than to the


                                             Page 7 of 15
Case 2:20-cv-00078-JRG Document 90-2 Filed 01/13/21 Page 9 of 16 PageID #: 3446




 communication network. ’8923 Patent at 10:58–11:5 (claim 24). The parties primarily dispute

 whether diverting “a message of the messages” may include diverting all of the messages.

 Plaintiff argues that it may, and that Defendants’ proposed construction is contrary to the

 intrinsic record, wherein the specification repeatedly states that the invention diverts “at least

 some of the messages.” Docket No. 361 at 7–8 (citing ’8923 Patent at Abstract, 2:38–45).

        Defendants respond that “in response to an IPR petition directed to the ’8923 Patent,

 Plaintiff distinguished certain prior art references on the basis that they diverted all of the

 messages.” Docket No. 362 at 9. Defendants further argue that claim language “distinguishes

 between ‘message’ and ‘messages’” such that “the set of messages diverted must be a subset of

 the set of messages sent.” Id. at 12.

        Claim 24 of the ’8923 Patent recites (emphasis added): 1

        24. A terminal for a communication system, the terminal comprising:
                an application program configured to send messages towards a
        communication network; and
                a diverting unit configured to divert a message of the messages sent from
        the application program and destined for the communication network to a
        controlling entity residing in the terminal,
                wherein the controlling entity is configured to control, based on the
        message and before the message is transmitted to the communication network,
        whether the application program behaves in a predetermined manner in the
        communication terminal, and
                wherein the terminal is a terminal of a communications system.

        Neither the claim language nor the specification supports the “but less than all” limitation

 proposed by Defendants. With respect to the claim language, the parties do not dispute that the


 1
  The Court previously “construe[d] ‘a diverting unit configured to divert a message of the
 messages sent from the application program and destined for the communication network’ to
 have its plain meaning.” Docket No. 363 at 35 (emphasis omitted).


                                           Page 8 of 15
Case 2:20-cv-00078-JRG Document 90-2 Filed 01/13/21 Page 10 of 16 PageID #: 3447




 word “a” can mean “one or more.” See Docket No. 361 at 7; Docket No. 362 at 11; Baldwin

 Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 1342–43 (Fed. Cir. 2008) (“[A]n indefinite

 article ‘a’ or ‘an’ in patent parlance carries the meaning of ‘one or more’ in open-ended claims

 containing the transitional phrase ‘comprising.’”).       The fact that the term distinguishes “a

 message” from “the messages” indicates only that “a message” may be less than all of the

 messages; the language does not impose a ceiling on the number of messages.

        Likewise, nothing in the specification suggests that the diverting unit must divert less

 than all of the messages. Defendants point to a number of passages in the description that

 include phrases such as “at least some,” “at least one,” or “selected” messages, see Docket No.

 362 at 12 (citing ’8923 Patent at Abstract, 1:60–63, 2:21–22, 2:26–27, 2:39), but these phrases

 are, at most, ambiguous on whether they may include all of the messages sent by an application.

 The specification is silent on whether all of the messages can be “selected,” and the phrase “at

 least some” even supports the possibility that all of the messages may be included. Thus, the

 specification does not support imposing the negative limitation proposed by Defendants.

        The patentee’s arguments to the United States Patent Trial and Appeal Board (“PTAB”)

 in the prosecution history, however, do support the negative limitation, “but less than all.” In its

 preliminary response to a petition to institute an IPR of the ’8923 Patent filed by some of the

 defendants in this case, 2 Plaintiff sought to distinguish the claimed invention from at least three

 prior art references: Richardson, D’Aviera, and Williamson. Docket No. 362-5 at 24–38.




 2
  Defendants submit that “AT&T, Sprint, T-Mobile, and Verizon have not participated in any
 way in the IPR proceedings.” Docket No. 362 at 11 n.4.


                                            Page 9 of 15
Case 2:20-cv-00078-JRG Document 90-2 Filed 01/13/21 Page 11 of 16 PageID #: 3448




        With respect to Richardson, Plaintiff argued to the PTAB that “[i]n Richardson,

 regardless of whether a firewall is used or not, all communications or packets merely pass

 through the trusted agent 103 before transmitting to the network 104.” Id. at 24. Thus, Plaintiff

 concluded, “[b]y pointing to the same thing (trusted entity) for both the controlling and diverting

 steps, Petitioner is vitiating a claim element, namely, the diverting step.” Id.

        With respect to D’Aviera, Plaintiff described an “isolator engine” in D’Aviera as “a

 standalone application, the execution of which can be initiated by double clicking on an icon.”

 Id. at 30. “[W]hen the isolation engine 225 is executing,” it “intercepts all outbound operations

 of an application program.” Id. Because, Plaintiff argued, “in D’Aviera, outbound operations or

 messages from application program 210 merely pass through the isolation engine 225 before

 being transmitted to the network module 220, no outbound operation or message is actually

 ‘diverted.’” Id. at 31.

        Finally, with respect to Williamson, Plaintiff argued that the Virus Anti-Propagation

 Software (“VAPS”) described in that reference “handles all requests to send outbound data.” Id.

 at 35. Plaintiff emphasized that “Williamson does not disclose ‘diverting’ some of the requests

 (sent to the network) to the VAPS for processing.” Id. Plaintiff concluded, “[b]ecause, all

 outbound requests from the application merely pass through the VAPS before being transmitted

 to the network, no request is actually ‘diverted’ to the VAPS.” Id.

        Here, Plaintiff frames its prior arguments to the PTAB as that the asserted references did

 not meet the “diverting” limitation rather than any argument relating to the “message of the

 messages” limitation. Docket No. 369 at 5. Plaintiff argues that it distinguished the IPR

 references “not because they ‘diverted all of the messages’ (as Defendants allege), but because



                                            Page 10 of 15
Case 2:20-cv-00078-JRG Document 90-2 Filed 01/13/21 Page 12 of 16 PageID #: 3449




 they did not divert any of the messages — that is, they fail to disclose any ‘diverting’

 whatsoever.” Id. at 4.

        Plaintiff repeatedly argued to the PTAB, as set forth above, that the reason the asserted

 references did not meet the diverting limitation was because all of the messages were treated the

 same way or followed the same course. Plaintiff effectively equated the concept of diversion

 with handling some messages in one manner and other messages in a different manner.

 Accordingly, Plaintiff’s arguments to the PTAB rise to the level of a clear and unmistakable

 disclaimer that “a message of the messages” does not include all of the messages. See Typhoon

 Touch Techs., Inc. v. Dell, Inc., 659 F.3d 1376, 1381 (Fed. Cir. 2011) (“The patentee is bound by

 representations made and actions that were taken in order to obtain the patent.”). Plaintiff may

 not now obtain a broader construction than the position it advocated to the PTAB. 3

        The Court therefore construes “a message of the messages” to mean “one or more, but

 less than all, of the messages.”

 B. “tamper resistant” (Claim 26)

 Plaintiff’s Proposed Construction                Defendants’ Proposed Construction
 Plain and ordinary meaning; no construction      “resistant to being affected by a user or other
 necessary.                                       parties that are beyond the control of the
                                                  network operator”

        Plaintiff argues that this term needs no construction because the word “tamper” is

 “widely-known and well-understood — it means ‘to interfere in a harmful or unauthorized


 3
   To whatever extent the petitioners in the IPR proceedings proposed constructions broader than
 what Defendants propose in the present litigation, the difference may be accounted for by the
 difference in claim construction standards between the two proceedings. See Facebook, Inc. v.
 Pragmatus AV, LLC, 582 F. App’x 864, 869 (Fed. Cir. 2014) (“The broadest reasonable
 interpretation of a claim term [under the PTAB standard] may be the same as or broader than the
 construction of a term under the Phillips standard. But it cannot be narrower.”).

                                          Page 11 of 15
Case 2:20-cv-00078-JRG Document 90-2 Filed 01/13/21 Page 13 of 16 PageID #: 3450




 manner.’” Docket No. 361 at 9 (quoting id., Ex. F, Wiley Electrical and Electronics Engineering

 Dictionary 771 (2004)). Plaintiff also argues that the intrinsic evidence contains no disclaimer or

 lexicography that would support Defendants’ proposal. Id. at 9–10. Finally, Plaintiff submits,

 “one skilled in the art would know that manufacturers often maintain access to devices after their

 sale in order to distribute software updates for programs and data stored on them (including

 programs and data in tamper resistant areas).” Docket No. 369 at 8.

        Defendants respond that “[t]he meaning of tamper resistant is clearly and consistently set

 forth in the specification.” Docket No. 362 at 14. Defendants also submit that “[t]here is no

 suggestion in the patent that manufacturers have access to the tamper resistant area of a terminal

 after the terminal is manufactured, i.e., during the period in which Defendants are alleged to

 infringe the patent.” Id. at 16. Further, Defendants argue, the dictionary definition of “tamper”

 that Plaintiff cites as an indication of the term’s alleged plain meaning “injects ambiguity into the

 claim and will prove unworkable.” Id. at 17; see id. at 18–19.

        Claim 26 of the ’8923 Patent recites (emphasis added): 4

        26. The terminal according to claim 24, wherein the controlling entity is
        configured to reside in a tamper resistant area of the terminal.

        Defendants base their proposed construction on a sentence in the specification which

 states: “[t]he controlling entity resides in a tamper resistant area of the terminal, so that its

 operation cannot be affected by the user or other parties that are beyond the control of the



 4
  Claim 24, from which Claim 26 depends, is reproduced in the discussion of the term “a
 message of the messages,” above.




                                            Page 12 of 15
Case 2:20-cv-00078-JRG Document 90-2 Filed 01/13/21 Page 14 of 16 PageID #: 3451




 network operator.” ’8923 Patent at 2:3–11 (emphasis added).            Some embodiments in the

 specification suggest that a purpose of the controlling entity is to ensure that controlled

 applications behave in accordance with the network operator’s rules.             For instance, the

 specification refers to “applications that behave contrary to the agreements made with the

 operator of the network” and “applications that are not approved by the operator.” Id. at 1:43–47

 & 7:1–3; see id. at 5:10–12 (“In another embodiment, the mechanism is utilized for ensuring that

 authorized applications obey the SIP policies of the operator.”); id. at 6:27–31 (“[I]n one

 embodiment of the invention the applications are controlled to ensure that they obey the policies

 set by the operator. In this embodiment of the invention, the tamper resistant area includes the

 policy rules set for the terminals.”). Thus, the specification indicates that one purpose of the

 tamper resistant area, which contains at least the controlling entity, is to prevent applications

 from exploiting network capabilities in violation of the agreements and policies that are designed

 to thwart such exploitation.

        However, the portions of the specification cited by Defendants do not amount to clear

 lexicography or disclaimer that would require a departure from the plain meaning of the term.

 See CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1366 (Fed. Cir. 2002) (“[T]he claim

 term will not receive its ordinary meaning if the patentee acted as his own lexicographer and

 clearly set forth a definition of the disputed claim term in either the specification or prosecution

 history.”) (emphasis added). To the contrary, the specification contains little guidance on the

 meaning of “tamper resistant.” For instance, the parties dispute the meaning of statements in the

 description that explain that policy rules, certificates, and keys may be “stored in the tamper

 resistant area in the manufacturing phase of the terminal.” ’8923 Patent at 6:45–48 & 7:65–8:5;



                                           Page 13 of 15
Case 2:20-cv-00078-JRG Document 90-2 Filed 01/13/21 Page 15 of 16 PageID #: 3452




 see also Docket No. 361 at 11; Docket No. 362 at 15–16. The relevance of this disclosure to the

 identities of those entities that may tamper with the tamper resistant area before or after the

 manufacturing phase, let alone the manner of such tampering, is unclear. Absent sufficient

 guidance from the specification, Defendants’ proposed construction too narrowly restricts the

 scope of the claim. Furthermore, it would improperly restrict the claim scope to a specific

 feature of some preferred embodiments. See Comark Commc’ns, Inc. v. Harris Corp., 156 F.3d

 1182, 1187 (Fed. Cir. 1998) (“Although the specification may aid the court in interpreting the

 meaning of disputed claim language, particular embodiments and examples appearing in the

 specification will not generally be read into the claims.”) (quoting Constant v. Advanced Micro-

 Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)).

          Accordingly, the Court rejects Defendants’ proposed construction. In its place, the Court

 also does not adopt any specific dictionary definition of “tamper” or “tamper resistant” proposed

 by either party. Instead, the Court construes “tamper resistant” to have its plain meaning.

                                          CONCLUSION

          For the foregoing reasons, the Court hereby ADOPTS the claim constructions as set forth

 above.    For ease of reference, the Court’s claim interpretations are set forth in a table in

 Appendix A.

            So ORDERED and SIGNED this 1st day of June, 2015.




                                           Page 14 of 15
Case 2:20-cv-00078-JRG Document 90-2 Filed 01/13/21 Page 16 of 16 PageID #: 3453




                                       APPENDIX A

          Terms, Phrases, or Clauses                      Court’s Construction
 ’820 “usage”                                 plain meaning


 ’8923 “a message of the messages”            “one or more, but less than all, of the
                                              messages”

 ’8923 “tamper resistant”                     plain meaning




                                       Page 15 of 15
